Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the mobile coupling element" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the mobile coupling element was first claimed in claim 5. The Examiner has examined the claims below as if claim 9 depends from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 4,560,369).

In re claim 2, Hattori further discloses wherein said control lever is adapted to be moved from an active position, corresponding to the first speed, to an inactive position, corresponding to any other speed, and vice-versa as shown in Figure 1.  
In re claim 4, Hattori further discloses wherein said coupling is formed between said driving pulley and a corresponding distal end of the crankshaft as shown in Figure 3.  
In re claim 15, Hattori further discloses a motorcycle comprising propulsion unit arranged in a position below a saddle, inside a chassis extending from a front wheel to a rear driving wheel, which comprises, between said propulsion unit and said rear wheel a transmission according to claim 1, received in a container closed, on an exposed side of the motorcycle, by a cover (C) as shown in Figures 1-3.  
Allowable Subject Matter
Claims 3, 5-8, 10-14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein a first actuation button, shaped like a dome, is slidingly put on the distal end of the crankshaft and it is rested upon a distal end of a mobile coupling element of said coupling, said operating end of the control lever acting in pressure on said first actuation button in the active position of the control lever by disengaging the coupling”, “wherein said coupling comprises, between said distal end and the driving pulley surrounding it, a mobile coupling element, shaped like a crown and inserted inside thereof, capable of sliding with respect to the distal end of the shaft thereabout it is slidingly put, so as to rotate freely in opposition to a preloaded spring arranged between the driving pulley and the distal end of the mobile coupling element; and a fixed coupling element on the crankshaft, with respect thereto said mobile coupling element slides by implementing the engagement which determines the exclusion of the centrifugal clutch”, “wherein the lever has a pressing end and it is oscillating with respect to a fulcrum integral to a fixed portion of the transmission due to the effect of a cam acting on the opposite end of the lever”, “comprising: a wheel, keyed on an actuator shaft, equipped with a plurality of magnets with different polarity; and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611                


/TONY H WINNER/Primary Examiner, Art Unit 3611